DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of a prior application No. 15/827032 now patented as Patent No. 10,592,362.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-11, 13, 17, & 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 4, 9, 10, 8, 11, 15, & 17 of U.S. Patent No. 10,592,362. Although the claims at issue are not identical, they are not patentably distinct from each other because In claim 1 of the present application, all the limitations are fully discloses in the claim 1 of the applied Patent. In claim 2 of the present application, all the limitations are fully discloses in the claim 3 of the applied Patent. In claim 3 of the present application, all the limitations in the claims are fully discloses in the claim 1 of the applied Patent. In claim 5 of the present application, all the limitations in the claims are fully discloses in the claim 4 of the applied Patent. Similarly claims 9, 10, & 11 of the present application, all the limitations in the claims are fully discloses in the claims 8, 10, & 8 of the applied Patent. 
Similarly claims 9, 10, 11 & 13 of the present application, all the limitations in the claims are fully discloses in the claims 8, 10, 8 & 11 of the applied Patent.
Similarly claims 17 & 18 of the present application, all the limitations in the claims are fully discloses in the claims 15 & 17 of the applied Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2008/0133856, this reference relates to system, method, and program for data mirroring, responsive to identification of a new storage volume on a primary storage subsystem being designated for use, a plurality of parameters for the new storage volume needed for data mirroring are automatically determined.
U.S. Patent Appl. Pub. # 2016/0283139, relates to a storage volume may implement dynamic configuration of data volumes. Client utilization of a data volume in a storage system may be tracked or monitored, configuration recommendations to reconfigure the data volume according to data volume offerings may be determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NADEEM IQBAL/Primary Examiner, Art Unit 2114